Case 5:19-cv-OO417 Document 1 Filed 04/22/19- Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

sAN ANTONIO DIVISION
RONALD L. McALPIN
Plaintiff, §

§
vs. § CIVIL ACTION No. s=19-CV-00417

§ JURY TRIAL REQUESTED
AETNA LIFE INSURANCE §
CoMPANY §

Defendant. §

PLAINTIFF'S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT IUDGE:

l.

COMES NOW, RONALD L. McALPlN, complaining of AETNA LIFE INSURANCE
COMPANY (“AETNA”), and for cause of action respectfully shows unto the Court as
follows:

RONALD L. McALPIN (“l\/IcALPIN” OR “PLAINTIFF”) brings this ERISA action
against AETNA LIFE INSURANCE COMPANY (“AETNA”). Plaintift` is and Was
insured by AETNA on or about October 9, 2016, With a Member ID of W2083 04765,
Group ID #716386-010-00700 (hereinafter referred to as the “Plan”).

Plaintiff was injured on October 9, 2016, when he fell off his bicycle. The fall and
resultant injuries were severe, and Plaintiff received reasonable and necessary medical
treatment from the San Antonio Military Medical Center (“SAMMC”) (formerly known
as Brooke Army Medical Center or BAMC).

BAMCsubmitted bills for PlaintifF s treatment to Defendant AETNA and, for more than
two years, AETNA has wholly failed to pay for the treatments Plaintiff received.

After Plaintiff RONALD L. MCALPIN was discharged, Defendant wrongfully denied
coverage for the reasonable and necessary medical treatment Plaintiff received, including

the cost of the hospital recovery, medication, and related necessary medical treatment

ssl/4180 12/pleadings/original complaint

Case 5:19-cv-OO417 Dooument 1 Filed 04/22/19 Page 2 of 4

6. Defendant has refused and continues to refuse to make appropriate and required payments
under Plaintiff’ s Plan. Defendant’s refusal to date has caused serious and economic harm
to Plaintiff, including damage to his credit reputation and partial garnishment of his wages.

PARTlES

7. Plaintiff is an individual residing in San Antonio, Bexar County, Texas.

8. Defendant, AETNA LIFE INSURANCE COMPANY (hereinafter "Defendant” or
“AETNA”) is a foreign for-profit corporation formed and operating under the law of the
State of Connecticut. who. at all relevant times, was doing business in Comal and Bexar
Counties in Texas. Defendant may be served with this Original Petition by serving its
registered agent, CT Corporation System, 1999 Bryan St., Suite 900, Dallas. Texas 75201.
Service will be processed by private process server.

9. McALPIN’s claims and causes of action arise out of the wrongful denial of benefits by
AETNA. as well as the breaches of fiduciary duty by AETNA. AETNA`s wrongful acts
and omissions occurred in Bexar County, Texas. Therefore, venue is proper in the Westem
District of Texas. San Antonio Division. pursuant to 28 U.S.C. § l39l(b) because
Defendant`s acts and omissions occurred in thisjudicial district

lO. This Court has jurisdiction to hear this claim pursuant to 28 U.S.C. § 1331, in that the claim
arises under the laws of the United States. This action is brought pursuant to the Employee
Retirement Income Security Act (“ERISA”) and specifically 29 U.S.C. §
l l32(a)( l )(b).(e). Plaintiff acquired health insurance benefits through Plaintiff RONALD
L. MCALPIN`s employment with the Henry L. Bernstein, Inc.. d/b/a Gas Turbine
Materials Associates. Plaintiff has fulfilled conditions precedent, exhausted administrative
remedies, and has provided repeated written notice to Defendant and its counsel of the

claim, the wrongful denial, and the harm caused. See exhibit A.

ssl/4 l 80 l Z/pleadings/original complaint 2

Case 5:19-cv-OO417 Dooument 1 Filed 04/22/19 Page 3 of 4

l l. Defendant wrongfully denied coverage for the reasonable and necessary medical treatment
Plaintiff received. including the cost of the hospital recovery, medication, and related
necessary medical treatment Defendant has refused and continues to refuse to make
appropriate and required payments under Plaintiff" s Plan. Defendant’s refusal to date has
caused serious and economic harm to Plaintiff, and continues to cause serious and

economic harm to Plaintiff.

WRONGFUL DENIAL OF BENEFITS
UNDER ERISA 29 U.S.C. 1132

l2. Plaintiff incorporates herein by reference the allegations in paragraphs 3 through l l above,
as if fully set forth at length.

13. On December 5, 2018. Defendant admitted: " lt has been continued that our member Was
not in an automobile accident but was in a bicycle accident and not automobile insurance
is involve." Exhibit B. Nevertheless, Defendant has continued to wrongfully deny
payment for reasonable and necessary medical treatment Plaintiff received after an accident
that Defendant was contractually and statutorily obligated to pay. Defendant’s so-called
pre-textual reason for refusing is Defendant’s mistaken belief that Plaintiff was injured in
an automobile accident (false) and that a third party insurer should be primarily liable
(false). instead of Plaintiff`s own health insurance Defendant’s denial and refusal to pay
is still without basis in fact or in law. Defendant has grossly abused its discretion in denying
the claim.

l4. Plaintiff demands that Defendant provide the benefits owed to him according to the terms
of the Plan. as well as compensation for damage to his credit reputation and wrongfully
garnished wages. Plaintiff also seeks equitable relief. 29 U.S.C. § ll32(a)(l)(b),(e).

ATTORNEYS FEES

15. Plaintiff is entitled to an award of attomey’s fees and costs under 29 U.S.C. § l l32(g).

ssl/4l8012/pleadings/origina| complaint 3

Case 5:19-cv-OO417 Dooument 1 Filed 04/22/19 Page 4 of 4

PRAYER FOR RELIEF

l6. WHEREFORE, premises considered, Plaintiff prays for the following relief:

l)

2)

3)

4)

5)

Declaratory and injunctive relief, finding that Plaintiff is entitled to benefits
under the terms of the AETNA policy, and that Defendant AETNA be
ordered to pay benefits according to the terms of the Plan; recovery of
compensatory damages for wrongful garnishment and damage to credit
reputation; and equitable relief as afforded by statute and common law.
An award of reasonable attorney fees as provided by the Plan and
appropriate statutory authority;
Reasonable costs as provided by the Plan and the appropriate statutory
authority;
For such other relief as this Court deems just; and
Pre-j udgment and post-judgment interest at the maximum legal rate; both at
common law and by statute to be taxed against Defendant to which Plaintiff
may show himself justly entitled.

Respectfully submitted,

LANG LAW FIRM, P.C.

10500 Heritage Blvd, Suite 200

San Antonio, Texas 78216

Telephone: (210 79-8899
479-0099

  

sY’LvAN"s. LA`NG, JR.
State Bar No. 11898700
\) l\ an,</_l;mglirn_i.com
BRIAN M. DENNIS
State Bar No. 24039970
brian_t/_l;inglirm.t‘om
ATTORNEYS FOR PLAINTIFF`
RONALD L. McALPIN

ssl/4l80|2/pleadings/original complaint 4

